Appeals from order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered March 3, 2006, which, in a proceeding to dissolve a partnership, inter alia, held that defendant’s attorney is not entitled to retain any of the money he received in connection with certain services allegedly rendered to or benefitting the partnership, and directed defendant’s attorney to turn over all of such money to the partnership, unanimously dismissed, with costs in favor of plaintiffs.
Defendant is not aggrieved by the order directing his attorney to turn over money (CPLR 5511; see Levine v Angsten, 6 AD3d 340 [2004]; Broadway Equities v Metropolitan Elec. Mfg. Co., 306 AD2d 426, 427 [2003]). Concur—Buckley, EJ., Tom, Saxe, Sullivan and McGuire, JJ.